Petitions for Rehearing.
The judgment of disbarment was rendered on August 10, 1903, at the October, 1902, term. Within the thirty days allowed by Rule 11 of this Court, which provides that “a petition for rehearing may be presented only within thirty days after the filing of the opinion,” the respondent filed on September 2, 1903, a petition for rehearing and on September 5, 1903, a supplemental petition for rehearing, which petitions were heard at the November session of the present term and denied on January 19, 1904. Three other petitions for rehearing have been subsequently, during the present term, filed, the first on January 27, the second on February 2 and the third on February 19. The attorney general moves to strike these three last mentioned petitions from the files.

Per Curiam,.

The motion.is granted and the three petitions are stricken from the files.